           Case 1:19-cv-00898-ADA Document 56 Filed 01/12/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION



NEODRON LTD.,
                                                      Case No. 1:19-CV-00898-ADA
                     Plaintiff,
                v.

AMAZON.COM, INC.,

                     Defendant.



                            ORDER OF DISMISSAL WITH PREJUDICE

         On this day, Plaintiff Neodron Ltd., (“Plaintiff”) and Amazon.com, Inc., (“Defendant”)

announced to the Court that they have resolved Plaintiff’s claims for relief against Defendant asserted

in this case. Plaintiff and Defendant have therefore requested that the Court dismiss Plaintiff’s claims

for relief against Defendant with prejudice, and with all attorneys’ fees, costs and expenses taxed

against the party incurring same. The Court, having considered this request, is of the opinion that their

request for dismissal should be granted.

         IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendant are

dismissed with prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and

expenses shall be borne by each party incurring the same.

          January 12, 2021
Dated:
                                                                ALAN D. ALBRIGHT
                                                                United States District Judge.
